"Repoet of Committee. — Abeam Camp awaeded Seat.
In Assembly, November 9ih, 1816.
Mr. Sargent, from the committee on privileges and elections, on the petition of Abram Camp, reported:
That it appears by the affidavits and certificate of the inspectors of election of the towns of Lee, Sangerfield and Yerona, that the votes returned from each of those towns as given to Abraham Camp, were actually given to Abram Camp, and wore returned to Abraham by mistake; and it further appears to the committee, by adding the votes of the above three towns to those returned from other towns, for the said Abram Camp, that he will then have a larger number of votes than Henry Huntington, to whom the certificate was given; the committee are, therefore, of opinion, that Abram Camp was duly elected a member of this House, from the counties of Oneida and OsWego, and is entitled to his seat in the same; thereupon,
Resolved, That Abram Camp is duly elected a member of this House, from the counties of Oneida and Oswego, in the room of Henry Huntington, to whom a certificate of election appears to have boon given. ^
Assembly Journal, 1816, page 38.
*45Abeam CaMp takes the Oatii oe Office.
In Assembly, January 14¿th, 1816.
Mr. Abram Camp, a member of Assembly, duly elected in and for the county of Oneida, appeared in the Assembly Chamber; thereupon, .
Ordered, That Mr. Barnes and Mr. Prendei^ast- attend with Mr. Camp, before some proper officer, and see him duly qualified.
Mr. Barnes reported, that pursuant to the order of the House, Mr. Prondergast and himself had attended with Mr. Gamp, before Martin Van Burén, Esq., Attorney-General of this State, who had duly administered to Mr. Camp the oath of abjuration and allegiance, as by law required, and the' oath to support the Constitution of the United States; thereupon,
Ordered, That Mr. Oamp do take his seat.
Assembly Journal, 1816, page 58.